Case 14-35936        Doc 55     Filed 12/04/18     Entered 12/04/18 17:07:21          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 35936
         Ebony E Boykins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/02/2014.

         2) The plan was confirmed on 03/03/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/02/2018.

         5) The case was Dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-35936             Doc 55             Filed 12/04/18    Entered 12/04/18 17:07:21                 Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $17,143.14
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                               $17,143.14


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,003.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $703.30
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,706.30

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for Direc   Unsecured           0.00        835.85           835.85           0.00        0.00
 Bank Of America NA                          Unsecured           1.00        244.80           244.80           0.00        0.00
 Bridgeview Police Department                Unsecured           1.00           NA               NA            0.00        0.00
 Cavalry SPV I LLC                           Unsecured           0.00      1,096.29         1,096.29           0.00        0.00
 Cbe Group                                   Unsecured         336.00           NA               NA            0.00        0.00
 Cerastes LLC                                Unsecured           0.00        480.00           480.00           0.00        0.00
 Cerastes LLC                                Unsecured           0.00        172.00           172.00           0.00        0.00
 Cerastes LLC                                Unsecured           0.00        492.00           492.00           0.00        0.00
 Chase                                       Unsecured           1.00           NA               NA            0.00        0.00
 Collect Sys                                 Unsecured         300.00           NA               NA            0.00        0.00
 Commonwealth Edison Company                 Unsecured         602.00        689.48           689.48           0.00        0.00
 Dependon Collection Service                 Unsecured      1,272.00            NA               NA            0.00        0.00
 Enhanced Recovery                           Unsecured         319.00           NA               NA            0.00        0.00
 First Premier Bank                          Unsecured         476.00           NA               NA            0.00        0.00
 Illinois Tollway                            Unsecured           0.00    33,875.90        33,875.90            0.00        0.00
 Internal Revenue Service                    Priority            0.00        794.02           794.02        794.02         0.00
 Internal Revenue Service                    Unsecured      5,000.00       7,785.23         7,785.23           0.00        0.00
 Lake Imaging LLC                            Unsecured           0.00         37.00            37.00           0.00        0.00
 Markham Municipal Court - 6th Dist          Unsecured           1.00           NA               NA            0.00        0.00
 Mcsi Inc                                    Unsecured         400.00           NA               NA            0.00        0.00
 Midwest Emergency Associates Ltd            Unsecured           0.00        535.00           535.00           0.00        0.00
 Municipal Collections Of America            Unsecured         250.00           NA               NA            0.00        0.00
 National Credit Lenders                     Unsecured           1.00           NA               NA            0.00        0.00
 NCEP LLC                                    Secured       12,797.73     12,797.73        12,797.73       9,889.62    1,753.20
 Ncofin/980                                  Unsecured      4,849.00            NA               NA            0.00        0.00
 Orland Park Village Hall                    Unsecured           1.00           NA               NA            0.00        0.00
 Pellettieri                                 Unsecured      6,750.00            NA               NA            0.00        0.00
 Regional Recovery Serv                      Unsecured         360.00           NA               NA            0.00        0.00
 Stellar Recovery Inc                        Unsecured         203.00           NA               NA            0.00        0.00
 TCF Bank                                    Unsecured           1.00           NA               NA            0.00        0.00
 United States Dept Of Education             Unsecured     12,412.00     13,482.49        13,482.49            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-35936       Doc 55    Filed 12/04/18    Entered 12/04/18 17:07:21               Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim        Principal       Int.
 Name                            Class    Scheduled      Asserted      Allowed         Paid          Paid
 USA Payday Loans             Unsecured         232.00        232.00        232.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00               $0.00                 $0.00
       Mortgage Arrearage                                 $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                       $12,797.73           $9,889.62             $1,753.20
       All Other Secured                                  $0.00               $0.00                 $0.00
 TOTAL SECURED:                                      $12,797.73           $9,889.62             $1,753.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00               $0.00                 $0.00
        Domestic Support Ongoing                           $0.00               $0.00                 $0.00
        All Other Priority                               $794.02             $794.02                 $0.00
 TOTAL PRIORITY:                                         $794.02             $794.02                 $0.00

 GENERAL UNSECURED PAYMENTS:                         $59,958.04                 $0.00                $0.00


 Disbursements:

          Expenses of Administration                       $4,706.30
          Disbursements to Creditors                      $12,436.84

 TOTAL DISBURSEMENTS :                                                                     $17,143.14




UST Form 101-13-FR-S (9/1/2009)
Case 14-35936        Doc 55      Filed 12/04/18     Entered 12/04/18 17:07:21            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
